Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an outer diameter of the wear resistant portion is larger than an outer diameter at a support position where the discharge cylinder is supported by the bearing” in Claim 9   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 11 and 12
Claims 11 and 12 are method claims.  However, the assembly method step has not been positively recited.  And there is only a single step.  Therefore, the recitation of the assembly does not teach a completed assembly method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 7, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the application provided prior art JP 2007/023776 (US Patent Publication 2007/0217935) to Kawazoe in view of US Patent Publication 2005/0002816 to Okayama.
In Reference to Claim 7
Kawazoe discloses a scroll compressor comprising: a pair of scroll members (Fig. 1, 65 / 64) having a compression chamber for compressing a working fluid; a housing (Fig. 1, 3) that houses the pair of scroll members; a discharge cylinder (Fig. 1, 14) that discharges the compressed working fluid from the compression chamber, and that rotates around an axis with respect to the housing; and a seal member (Fig. 1, 51) that seals an outer peripheral surface of the discharge cylinder by coming into contact with the outer peripheral surface of the discharge cylinder and a wear resistant portion (Fig. 1, annotated by the examiner)
Kawazoe does not teach the material of the cylinder.
Okayama teaches the revolution part of the scroll compressor is formed by aluminum (Paragraph 11)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kawazoe to incorporate teachings from Okayama.  Doing so, would result in the revolution scroll of Kawazoe being made of aluminum as being taught by Kawazoe, therefore the cylinder is also made by aluminum.  Both inventions of Kawazoe and Okayama are in the same filed of endeavor and Okayama teaches the aluminum scroll can reduce the centrifugal force. (Paragraph 11)
In Reference to Claim 8
Kawazoe discloses a bearing (Fig. 1, 63) that rotatably supports the discharge cylinder with respect to the housing, wherein the seal member (Fig. 1, annotated by the examiner) is located on a tip side (As showed in Fig. 1) of the discharge cylinder from the bearing, and wherein in the discharge cylinder, an outer diameter on the tip side from a support portion supported by the bearing is smaller than an outer diameter at a support position (As showed in Fig. 1)
In Reference to Claim 10
Kawazoe discloses a drive shaft (Fig. 1, 10) rotationally driven by a drive unit, wherein the scroll compressor is a double rotation scroll compressor that includes a driving-side scroll member (Fig. 1, 12) connected to the drive shaft (Fig. 1, 10) so as to perform rotational movement and a driven-side scroll member (Fig. 1, 14) to which power is transmitted from the driving-side scroll member so as to perform rotational movement, as the pair of scroll members.

    PNG
    media_image1.png
    630
    606
    media_image1.png
    Greyscale

In Reference to Claim 11
Kawazoe discloses an assembly method of a scroll compressor including a pair of scroll members (Fig. 1, 12 / 14) having a compression chamber for compressing a working fluid, a housing (Fig. 1, 3) that houses the pair of scroll members, a discharge cylinder (Fig. 1, 14) that discharges the compressed working fluid from the compression chamber, and that rotates around an axis with respect to the housing, a bearing (Fig. 1, 63) that rotatably supports the discharge cylinder with respect to the housing, and a seal member (Fig. 1, annotated by the examiner) that is located on a tip side of the discharge cylinder from the bearing, and that seals an outer peripheral surface of the discharge cylinder by coming into contact with the outer peripheral surface of the discharge cylinder, an outer peripheral surface which comes into contact with the seal member includes a wear resistant portion (Fig. 1, annotated by the examiner), and an outer diameter on the tip side from a support portion supported by the bearing is smaller than an outer diameter at a support position, and wherein the assembly method comprises positioning the discharge cylinder and the bearing after a tip of the discharge cylinder is inserted into the bearing.
Kawazoe does not teach the material of the cylinder.
Okayama teaches the revolution part of the scroll compressor is formed by aluminum (Paragraph 11)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kawazoe to incorporate teachings from Okayama.  Doing so, would result in the revolution scroll of Kawazoe being made of aluminum as being taught by Kawazoe, therefore the cylinder is also made by aluminum.  Both inventions of Kawazoe and Okayama are in the same filed of endeavor and Okayama teaches the aluminum scroll can reduce the centrifugal force. (Paragraph 11)
In Reference to Claim 12
Kawazoe discloses an assembly method of a scroll compressor including a pair of scroll members (Fig. 1, 12/14) having a compression chamber for compressing a working fluid, a housing (Fig. 1, 3) that houses the pair of scroll members, a discharge cylinder (Fig. 1, 14) that discharges the compressed working fluid from the compression chamber, and that rotates around an axis with respect to the housing; a bearing (Fig. 1, 63) that rotatably supports the discharge cylinder with respect to the housing, and  BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/ICJB3Ity1Application No.: NEWDocket No.: 4914-0284PUS1I Page 4 of 5 a seal member (Fig.1, annotated by the examiner) that is located on a tip side of the discharge cylinder from the bearing, and that seals an outer peripheral surface of the discharge cylinder by coming into contact with the outer peripheral surface of the discharge cylinder, and an outer peripheral surface which comes into contact with the seal member includes a wear resistant portion, wherein the wear resistant portion is a cylindrical member attached to the tip of the discharge cylinder, and wherein the assembly method comprises attaching the cylindrical member to the tip of the discharge cylinder after the tip of the discharge cylinder is inserted into the bearing.
Kawazoe does not teach the material of the cylinder.
Okayama teaches the revolution part of the scroll compressor is formed by aluminum (Paragraph 11)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kawazoe to incorporate teachings from Okayama.  Doing so, would result in the revolution scroll of Kawazoe being made of aluminum as being taught by Kawazoe, therefore the cylinder is also made by aluminum.  Both inventions of Kawazoe and Okayama are in the same filed of endeavor and Okayama teaches the aluminum scroll can reduce the centrifugal force. (Paragraph 11)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawazoe and Okayama as applied to claim 7 above, and further in view of the Applicant provided prior art JP 08-074866 to Kaneko.
In Reference to Claim 9
Kawazoe discloses a bearing (Fig. 1, 63) that rotatably supports the discharge cylinder (Fig. 1, 14) with respect to the housing, wherein the seal member (Fig. 1, annotated by the examiner) is located on a tip side of the discharge cylinder from the bearing, wherein the wear resistant portion (Fig. 1, annotated by the examiner) is a cylindrical member attached to a tip of the discharge cylinder, 
The combination of Kawazoe and Okayama as applied to Claim 7 does not teach an outer diameter of the wear resistant portion is larger than an outer diameter at a support position where the discharge cylinder is supported by the bearing.
Kaneko teaches an outer diameter (Fig. A, annotated by the examiner) of the wear resistant portion is larger than an outer diameter at a support position where the discharge cylinder is supported by the bearing (Fig. A, annotated by the examiner).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Kawazoe and Okayama as applied to Claim 7 to incorporate teachings from Kaneko.  Doing so, would result in the seal shaft design of Kaneko being used to replace the sleeve design of Kawazoe, since Kaneko teaches a method of improve the wearing of a sleeve with a ceramic coated sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/4/21